UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7609


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHANDAR BINGHAM,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:01-cr-00270-HEH-3)


Submitted: March 10, 2020                                         Decided: March 13, 2020


Before NIEMEYER and AGEE, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Chandar Bingham, Appellant Pro Se. Jin Ah Lee, Assistant United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Chandar Bingham appeals the district court’s order denying relief on his filings

seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No. 115-391,

§§ 401, 404, 132 Stat. 5194, 5220-22. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. United States v.

Bingham, No. 3:01-cr-00270-HEH-3 (E.D. Va. Oct. 9, 2019). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2